EXHIBIT 99.1 CONTACT: STEPHEN THERIOT (201) 587-1000 888 Seventh Avenue New York, NY 10019 FOR IMMEDIATE RELEASE – May 2, 2016 Vornado Announces First Quarter 2016 Financial Results NEW YORKVORNADO REALTY TRUST (New York Stock Exchange: VNO) filed its Form 10-Q for the quarter ended March 31, 2016 today and reported: NET LOSS attributable to common shareholders for the quarter ended March 31, 2016 was $114.2 million, or $0.61 per diluted share, compared to net income attributable to common shareholders of $84.6 million, or $0.45 per diluted share, for the prior year’s quarter. Net loss for the quarter ended March 31, 2016 includes $165.1 million, of which $160.7 million relates to the Skyline properties, of real estate impairment losses. Net income for the quarter ended March 31, 2015 includes $10.9 million of net gains on sale of real estate. Adjusting net loss attributable to common shareholders for certain items that affect comparability which are listed in the table below, net income attributable to common shareholders for the quarter ended March 31, 2016 was $42.2 million, or $0.22 per diluted share. Adjusting net income attributable to common shareholders for certain items that affect comparability which are listed in the table below, net income attributable to common shareholders for the quarter ended March 31, 2015 was $61.5 million, or $0.33 per diluted share. FUNDS FROM OPERATIONS attributable to common shareholders plus assumed conversions (“FFO”) for the quarter ended March 31, 2016 was $203.1 million, or $1.07 per diluted share, compared to $220.1 million, or $1.16 per diluted share, for the prior year’s quarter. Adjusting FFO for certain items that affect comparability which are listed in the table below, FFO for the quarters ended March 31, 2016 and 2015 was $205.6 million and $202.9 million, or $1.08 and $1.07 per diluted share, respectively. (Amounts in thousands, except per share amounts) For the Three Months Ended March 31, FFO (1) $ 203,137 $ 220,084 Per diluted share $ 1.07 $ 1.16 Items that affect comparability income (expense): Acquisition and transaction related costs $ (4,607) $ (1,981) FFO from discontinued operations and sold properties 721 14,188 Net gain on sale of residential condominiums 714 1,860 Toys FFO 500 1,454 Other - 2,721 (2,672) 18,242 Noncontrolling interests' share of above adjustments 167 (1,079) Items that affect comparability, net $ (2,505) $ 17,163 FFO as adjusted for comparability $ $ Per diluted share $ $ (1) See page 3 for a reconciliation of our net (loss) income to FFO for the three months ended March 31, 2016 and 2015. Supplemental Financial Information Further details regarding results of operations, properties and tenants can be accessed at the Company’s website www.vno.com . Vornado Realty Trust is a fully – integrated equity real estate investment trust. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. For a discussion of factors that could materially affect the outcome of our forward-looking statements and our future results and financial condition, see “Risk Factors” in Part I, Item 1A, of our Annual Report on Form 10-K, as amended, for the year ended December 31, 2015. Such factors include, among others, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. (tables to follow) VORNADO REALTY TRUST OPERATING RESULTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Amounts in thousands, except per share amounts) For the Three Months Ended March 31, 2016 2015 Revenues $ 613,037 $ 606,802 (Loss) income from continuing operations $ (92,324) $ 109,067 Income from discontinued operations 716 16,179 Net (loss) income (91,608) 125,246 Less net (income) loss attributable to noncontrolling interests in: Consolidated subsidiaries (9,678) (15,882) Operating Partnership 7,487 (5,287) Net (loss) income attributable to Vornado (93,799) 104,077 Preferred share dividends (20,364) (19,484) Net (loss) income attributable to common shareholders $ (114,163) $ 84,593 (Loss) income per common share - Basic: (Loss) income from continuing operations, net $ (0.61) $ 0.37 Income from discontinued operations, net - 0.08 Net (loss) income per common share $ (0.61) $ 0.45 Weighted average shares outstanding 188,658 187,999 (Loss) income per common share - Diluted: (Loss) income from continuing operations, net $ (0.61) $ 0.37 Income from discontinued operations, net - 0.08 Net (loss) income per common share $ (0.61) $ 0.45 Weighted average shares outstanding 188,658 189,336 FFO $ 203,137 $ 220,084 Per diluted share $ 1.07 $ 1.16 FFO as adjusted for comparability $ 205,642 $ 202,921 Per diluted share $ 1.08 $ 1.07 Weighted average shares used in determining FFO per diluted share 189,664 189,381 2 The following table reconciles our net (loss) income to FFO: (Amounts in thousands) For the Three Months Ended March 31, Reconciliation of our net (loss) income to FFO: Net (loss) income attributable to Vornado $ (93,799) $ 104,077 Depreciation and amortization of real property 134,121 118,256 Net gains on sale of real estate - (10,867) Real estate impairment losses 160,700 256 Proportionate share of adjustments to equity in net loss of partially owned entities to arrive at FFO: Depreciation and amortization of real property 39,046 36,272 Real estate impairment losses 4,353 - Noncontrolling interests' share of above adjustments (20,942) (8,448) FFO attributable to Vornado 223,479 239,546 Preferred share dividends (20,364) (19,484) FFO attributable to common shareholders 203,115 220,062 Convertible preferred share dividends 22 22 FFO attributable to common shareholders plus assumed conversions $ 203,137 $ 220,084 FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flow as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. A reconciliation of our net income to FFO is provided above. In addition to FFO, we also disclose FFO before certain items that affect comparability. Although this non-GAAP measure clearly differs from NAREIT’s definition of FFO, we believe it provides a meaningful presentation of operating performance. Reconciliations of FFO to FFO as adjusted for comparability are provided on page 1 of this press release. Conference Call and Audio Webcast As previously announced, the Company will host a quarterly earnings conference call and an audio webcast on Tuesday, May 3,2016 at 10:00 a.m. Eastern Time (ET). The conference call can be accessed by dialing 888-771-4371 (domestic) or 847-585-4405 (international) and indicating to the operator the passcode 42356790. A telephonic replay of the conferencecall will be available from 1:00 p.m. ET on May 3
